Citation Nr: 0317536	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  00-19 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for right shoulder 
(major) impingement syndrome, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel




REMAND

On August 26, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Inquire of the veteran as to the names 
and addresses of all medical providers 
from whom he has sought treatment for 
service connected right shoulder 
disability since 2002.  Obtain all records 
indicated by the veteran, to include those 
from the VAMC Columbia, and VAMC 
Charleston.

2.  Make arrangements with the appropriate 
VA medical facility(ies) for the veteran 
to be afforded an orthopedic examination.  
Send the claims folder to the examiner for 
review.  If the examiner is unable to make 
any determination requested below, it 
should be so indicated on the record.  
Please communicate the following to the VA 
examiner: I.  Note all clinical 
manifestation associated with the 
veteran's right shoulder impingement 
syndrome.  If there are any neurological 
findings present, the examiner should note 
the nerves affected and the associated 
manifestations, to include any motor or 
sensory loss.  If deemed necessary, a 
special neurological examination should be 
ordered to consider to what extent 
clinical findings are associated with 
right shoulder impingement syndrome as 
opposed to other nonservice-connected 
pathology (to include any cervical spine 
disorder).

II.  Describe (in degrees) active ranges 
of motion of the right shoulder.  

III.  Determine whether the veteran's 
right shoulder demonstrates ankylosis of 
scapulohumeral articulation.  If so, note 
the position of the ankylosis in degrees 
of abduction and note whether the veteran 
can reach his mouth and head.  

IV.  Note whether there is a flail 
shoulder; nonunion of the humerus (false 
flail joint); fibrous union or recurrent 
dislocation of the humerus at the 
scapulohumeral joint.  If such dislocation 
is present, note whether there are 
frequent episodes and guarding of all arm 
movements or infrequent episodes and 
guarding of movement only at shoulder 
level.

V.  Note whether there is malunion of the 
humerus; and, if so, whether it is 
productive of marked or moderate 
deformity.

VI.  Express an opinion as to whether the 
veteran's right shoulder exhibits weakened 
movement, excess fatigability, or 
incoordination due to impingement 
syndrome.  If feasible, the opinions 
should be expressed in terms of the 
resulting degree of additional range of 
motion loss.  If it is not possible to 
offer an opinion with respect to 
additional loss of range of motion, that 
fact should be clearly stated.

VII.  Express an opinion as to whether 
pain due to right shoulder impingement 
syndrome significantly limits functional 
ability when the right shoulder is used 
repeatedly over a period of time or during 
flare-ups.  If feasible, the opinion 
should be expressed in terms of the 
resulting degree of any decreased range of 
motion due to pain on use or during flare-
ups.  If it is not possible to offer an 
opinion with respect to additional loss of 
range of motion, that fact should be 
clearly stated.

VIII.  Comment on whether the veteran's 
right shoulder subjective complaints are 
consistent with the objective findings.

IX.  Describe any scarring status post 
right-shoulder rotator cuff debridement, 
subacromial decompression.  Note whether 
any scars are painful and tender on 
objective demonstration or poorly 
nourished with repeated ulceration, or 
productive of limited function.  Also note 
whether any scar is unstable (frequent 
loss of covering of skin over the scar) 
and whether any scar is superficial (one 
not associate with underlying soft tissue 
damage.)  Note whether any scar causes 
limitation of motion.  If any scar is deep 
or causes limited motion, note the area or 
areas of the scar in inches.   

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





